Citation Nr: 0716957	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left wrist distal radius fracture status post open reduction 
internal fixation, with history of radial, medial and ulnar 
neuropathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left knee injury, status post meniscectomy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for right knee 
disability (claimed secondary to service-connected left 
knee).

4.  Entitlement to service connection for gastroesophogeal 
reflux disease (GERD).

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist (secondary to service-
connected left wrist).

7.  Entitlement to a separate evaluation for left knee 
limitation of motion.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to April 
1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an increased rating for left 
wrist disability, and service connection for right knee and 
low back disability are addressed in the REMAND portion of 
the decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant's left knee disability is currently 
manifested by decreased range of motion with complaints of 
pain in all ranges, but without complaints or findings for 
subluxation or instability, and with findings for flexion 
substantially better than 45 degrees, with full extension.

2.  Competent evidence showing gastroesophogeal reflux 
disease has not been presented.

3.  Competent evidence showing carpal tunnel syndrome of the 
right wrist has not been presented.

4.  A September 1988 rating decision denied service 
connection for hearing loss with tinnitus.  No appeal was 
filed.

5.  The evidence added to the record since the September 1998 
decision is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).

2.  Gastroesophogeal reflux disease was not incurred in or 
aggravated by service, and it is not proximately due to 
service-connected disease or injury.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).

3.  Carpal tunnel syndrome of the right wrist was not 
incurred in or aggravated by service, and it is not 
proximately due to service connected disease or injury.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2006).

4.  New and material evidence sufficient to reopen the claim 
for service connection for hearing loss has not been 
submitted.  38 U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

5.  New and material evidence sufficient to reopen the claim 
for service connection for tinnitus has not been submitted.  
38 U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2006).

6.  Left knee limitation of flexion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

In the case of claims to reopen, VA must further notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  Based on a review of the prior denial, the notice 
letter must describe the evidence that is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Board finds that the VCAA letter sent to the appellant in 
June 2004 essentially complied with statutory notice 
requirements as outlined above, except as to notice of the 
disability rating and effective date elements.  The appellant 
was notified of what the evidence must show to establish his 
claims for increase and service connection.  Additionally, he 
was notified of the information and evidence necessary to 
reopen his claims for hearing loss and tinnitus.  The 
appellant was notified of the evidence he should submit, 
including that he should submit any pertinent evidence in his 
possession.  The appellant was notified of the evidence VA 
would obtain on his behalf.

While the VCAA notice letter of August 2004 was deficient on 
the disability rating and effective date elements of the 
service connection claims, the Board finds that this error is 
non-prejudicial to the appellant because he was not deprived 
of information needed to substantiate his claims and, in the 
end, the weight of the evidence is against his claims.  As 
the benefit sought could not be awarded even had there fully 
compliant notice on the disability rating and effective date 
elements, the appellant is not prejudiced by a decision in 
this case.  In the circumstances of this case, a remand for 
issuance of the disability rating and effective date elements 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA medical records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination in June 2004 and the 
opportunity to appear for a hearing, which he declined.  The 
appellant has not indicated for the record that additional 
evidence exists to support his claims.  In January 2005, he 
submitted several lay statements.  These statements along 
with an April 2007 waiver of consideration by the RO of this 
evidence are associated with the claims folder.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2006).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of 
arthritis, painful motion is an important factor of the rated 
disability and should be carefully noted. 38 C.F.R. § 4.59 
(2006).

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "mild" and "moderate" by 
VA examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2006).


Left Knee Instability

The appellant sustained a left knee injury while skiing in 
service, described as a minor laceration.  Service connection 
for residuals of left knee injury, scar, was established in a 
September 1988 rating decision at the noncompensable 
disability level.  In a May 1996 rating decision, a 10 
percent evaluation was assigned for left knee strain with 
laceration.  The appellant's service-connected left knee was 
reevaluated in January 1997 and a 20 percent disability 
evaluation was assigned under diagnostic code 5257, 
subluxation and lateral instability.

In March 2004, the appellant requested an increased 
evaluation for left knee disability.  He did not identify any 
specific symptoms that had increased in severity, and he did 
not report any recent treatment for left knee problems.

VA outpatient treatment records dated March 1999 to April 
2004 were obtained.  From about 2003, these records show 
specific complaints for the right knee.  There are no 
specific left knee complaints.  In October 2003, the 
appellant complained of right knee pain and swelling with 
"activity/dancing."  He further described his left knee 
function as normal as compared to the right.  Objectively, 
gait was normal.  An x-ray study revealed mild medial 
compartment narrowing, greater in the left knee than in the 
right knee.  In March 2004, the appellant requested a refill 
of his medications for knee problems and a knee brace.  A 
March 2004 note shows complaints of degenerative joint 
disease of the knees and an assessment was made for 
degenerative joint disease.

On VA examination in June 2004, the appellant reported 
chronic left knee pain status post meniscectomy and that he 
was thought to have degenerative joint disease.  Clinical 
findings showed decreased range of left knee motion with pain 
in all ranges.  The range of motion was passively 0 to 135 
degrees, and actively a maximum of 90 degrees in deep knee 
bend attempt.  X-ray of the left knee showed some narrowing 
of the joint spaces without destructive changes.  The 
diagnosis was status post meniscectomy, left knee, with 
residual decreased and painful motion.

VA outpatient treatment notes reflect that the appellant was 
involved in a car accident in September 2004 sustaining 
fractures to legs, feet, and cervical spine.

A statement from G.G. dated November 2004 reflects his 
personal knowledge that the appellant missed days from work 
and had to be reassigned to other tasks because of knee 
problems.  He further reported seeing the appellant guard his 
knees.  Another statement from D.S. dated December 2004 
reflects his belief that the appellant's knee condition 
worsened, noting that kneeling and squatting were next to 
impossible for the appellant.  A statement dated December 
2004 from the appellant's wife reflects that the appellant 
has difficulty with walking up stairs, kneeling down to work, 
riding a bike, and exercising for therapy.

The appellant's service-connected left knee disability is 
rated at 20 percent under 38 C.F.R. § 4.71a, diagnostic code 
5257.  Under this code, a 30 percent evaluation is provided 
for severe recurrent subluxation or lateral instability.  A 
20 percent evaluation is warranted with moderate recurrent 
subluxation or lateral instability.

A review of the relevant medical evidence fails to show more 
than moderate subluxation or instability.  The appellant has 
not offered any specific left knee complaints for the Board 
to consider and the medical evidence of record shows 
decreased range of motion with complaints of left knee pain 
on all ranges of motion.  On VA examination in June 2004, 
range of motion testing showed flexion to 90 degrees actively 
and 135 degrees passively.  VA outpatient treatment records, 
while replete with right knee complaints, are fairly silent 
for complaints or findings for worsening left knee symptoms.  
These records show normal gait, and are silent for both 
complaints and findings for left knee subluxation or 
instability.  The appellant described his left knee function 
as normal when explaining to his physician those problems he 
had with his non-service-connected right knee.  Although the 
VA outpatient treatment records show that the appellant 
sought a knee support sleeve (brace), the record suggests 
that this was for his right knee not his service-connected 
left knee in view of his documented right knee complaints and 
treatment near the time of the request.

In view of the above, the Board finds that the preponderance 
of the evidence is against an increased evaluation for left 
knee disability manifested by instability or subluxation.  
The Board considered the lay statements submitted by the 
appellant in support of his claim.  These statements show 
that the appellant can walk up stairs, kneel, ride a bike, 
and exercise albeit with difficulty.  This evidence supports 
a conclusion that the current level of functional impairment 
is no more than moderate at this time and, therefore, the 
Board finds no basis for the assignment of a disability 
rating in excess of 20 percent for left disability.  The 
evidence shows that the appellant does not have severe 
recurrent subluxation or lateral instability, or the 
functional equivalent.  Also, the evidence has not indicated 
ankylosis or fixation of the knee joint and, as such, 
diagnostic code 5256 is not for application.

Limitation of Motion

The agency of original jurisdiction (AOJ) assigned a 20 
percent evaluation under diagnostic code 5257.  This 
diagnostic code contemplates instability or subluxation.  It 
does not contemplate limitation of motion.  The AOJ has 
elected to continue the 20 percent notwithstanding that the 
appellant does not have instability or subluxation although 
he did in the past.

An issue before the Board is whether a separate evaluation is 
warranted for limitation of motion.  The presence or the 
absence of arthritis is not controlling as the appellant 
otherwise has periarticular pathology.  The June 2004 VA 
examination showed a diagnosis for status post meniscectomy 
with decreased and painful motion.  Therefore, 38 C.F.R. 
§ 4.59 dictates at least the minimum compensable evaluation 
for the joint; periarticular pathology productive of painful 
motion.  An evaluation in excess of 10 percent is not 
warranted.  There is no lay or medical evidence of limitation 
of extension.  In regard to limitation of flexion, the 10 
percent evaluation would contemplate limitation of flexion to 
45 degrees.  In order to warrant a 20 percent evaluation, the 
disability would have to approximate the functional 
equivalent of flexion limited to 30 degrees.  See DeLuca 
(citation omitted); 38 C.F.R. §§ 4.40, 4.45 (2006).  The 
appellant has limitation of motion, passive flexion is to 135 
degrees and active motion is to 90 degrees.  This evidence 
tends to establish that the appellant retains functional 
flexion to at least 90 degrees.  Accordingly, a separate 10 
percent evaluation for limitation of flexion, and no more, is 
warranted.


III.  Service Connection:  GERD and CTS

Initially, the Board notes the appellant served during 
peacetime.  He did not engaged in combat and he does not 
assert that his claimed disabilities are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2006).  Pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant seeks service connection for GERD and CTS of 
the right wrist.  He avers that he has GERD due to the pain 
medications he takes for his service-connected disabilities, 
and that he has CTS of the right wrist due to over-use caused 
by his service-connected left wrist disability.

Service medical records and post service treatment records 
reflect no complaints or findings for GERD or CTS of the 
right wrist.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
acknowledges the opinions of the appellant, his supervisor, 
friend, and wife; however, a lay person is not competent to 
provide a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, the Board finds that competent 
medical evidence of the claimed disabilities has not been 
presented.

Accordingly, the preponderance of the evidence is against 
service connection for GERD and CTS of the right wrist.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

IV.  Claims to Reopen:  New and Material Evidence

A decision of the RO, or Board, is final and binding on the 
claimant if not timely appealed to a higher authority.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2006).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is received the claim shall 
be reopened and the former disposition of the claim reviewed.  
See also 38 C.F.R. § 3.156(a).  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

A claim for service connection for hearing loss with tinnitus 
was denied by a September 1988 rating decision.  The claim 
was denied because hearing was within normal limits although 
the appellant had noise exposure from jets in service.  No 
appeal was filed and that decision became final.

Evidence considered at the time of the September 1988 
decision included a VA audiological examination.  The 
examination revealed mild bilateral high frequency hearing 
loss, noise induced, and complaints of tinnitus.  The 
examination report noted a history of noise exposure in 
service from working around jets and ordinance with use of 
hearing protection only when available.

To reopen his claim, the appellant offered his statements and 
those of a co-worker, friend, and spouse.  The appellant 
reports that his hearing and tinnitus has worsened since he 
was last examined.

The evidence added to the record is cumulative.  At the time 
of the prior denial, there was no competent evidence of 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
That has not changed.  The lay assertions of hearing loss and 
that such hearing loss is due to service are cumulative of 
the prior claim.  Similarly, reasserting that he has tinnitus 
is cumulative of the prior evidence.  In sum, the evidence 
added to the record is not new and material, and the claims 
are not reopened.


ORDER

An evaluation in excess of 20 percent for left knee 
instability is denied.

A 10 percent evaluation for left knee limitation of flexion 
is granted subject to the controlling provisions on the 
payment of monetary benefits.

Service connection for GERD is denied.

Service connection for CTS of the right wrist is denied.

The application to reopen a claim for service connection for 
hearing loss is denied.

The application to reopen a claim for service connection for 
tinnitus is denied.


REMAND

Regarding the claim for increase for left wrist disability, 
the Board finds that the most recent VA examination for 
rating purposes is inadequate.  The appellant is rated under 
diagnostic code 8512 for residuals of left wrist distal 
radius fracture status post open reduction internal fixation, 
with history of radial, medial and ulnar neuropathy.  The 
rating criteria require medical evidence addressing the 
degree of lost or impaired function, and whether the 
involvement is wholly sensory.  The current examination does 
not include a motor and sensory examination that addresses 
the functional impairment, if any, of the lower radicular 
group nerves.  Also, an x-ray study in June 2004 of the left 
wrist showed mild degenerative changes of the radial carpal 
joint, but no acute process.  A VA examination should 
identify all abnormal left wrist pathology associated with 
the service-connected left wrist injury.

The issues of service connection for right knee disability 
secondary to left knee disability and service connection for 
degenerative disc disease of the lumbar spine is remanded for 
a VA medical opinion to ascertain the etiology of the 
disabilities.  A VA medical examination or opinion is 
required when the record does not contain sufficient 
competent medical evidence to decide a claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  In this matter, there is competent 
evidence of a current right knee and lumbar spine disability 
and the record indicates per the appellant that these 
conditions may be associated with a service-connected 
disability.  As such, a VA medical opinion should be 
obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination of the left wrist 
should be conducted to ascertain the 
severity and functional impairment of the 
appellant's residuals of left wrist distal 
radius fracture status post open reduction 
internal fixation, with history 
neuropathy.  The examiner should conduct 
all appropriate tests and studies.  The 
examiner must address the degree of lost 
or impaired function of the left wrist, 
and whether the involvement is wholly 
sensory.  The examination reports must 
include all motor and sensory examination 
findings for lower radicular group nerves.  

The examiner should indicate whether or 
not the appellant has arthritis of the 
left wrist and, if yes, the examiner 
should indicate whether this is likely, as 
likely as not, or not likely related to 
the service-connected left wrist 
disability.  A complete rationale for all 
opinions must be provided.

2.  A VA medical opinion should be 
obtained to ascertain whether any 
currently shown right knee and low back 
disorders are likely, as likely as not, or 
not likely related to the appellant's (a) 
motorcycle accident in 1987 during 
service, (b) ski accident in 1985 during 
service, and (c) any service-connected 
disability.  The claims folder should be 
thoroughly reviewed.

If an opinion may not be rendered without 
resort to speculation, the examiner should 
state this for the record.  A complete 
rationale for all opinions must be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


